DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 01/04/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent No. 10,571,644 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Acknowledgement
	The amendment filed on 01/04/2022, responding to the office action mailed on 10/06/2021, has been entered. The present office action is made with all the suggested amendment being fully considered. 
Response to Amendment
	Applicant's amendments to the clams have overcome the rejections previously set forth in the Non-final office action mailed 10/06/2021. Therefore, all previous rejection are hereby withdrawn.
Reason for allowance
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claim 1 in such a manner that a rejection under 35 U.S.C. 102 and 103 would be proper. 
Regarding claim 1, the closest prior art, Shabtay et al. US 2016/0291295 A1 (hereinafter “Shabtay”) discloses a digital camera comprising:
a) an optical lens module including N ≥ 3 lens elements Li having a first optical axis (a zoom digital camera including an optic lens module 210 including tele lens module 220a having five lenses (lens elements); abstract; figure 10A; paragraphs [0085] & [0130}), each lens element comprising a respective front surface S2i-1, wherein 1≤ i ≤N, and a respective rear surface S2i (each of the five lenses has a front surface and a back surface; figure 10A; paragraph [0130]), the lens element surfaces marked Sk where 1 ≤k ≤ 2N (the five lenses have surfaces such that the can be marked wherein the meet the criteria Sk where 1 ≤k ≤ 2N; figure 10A; paragraph [0130));
 b) an image sensor; (a tele image sensor 224 (image sensor); figure 7; paragraph [0024)) and
 c) an optical path folding element (OPFE) for providing a folded optical path between an object and the lens elements (a mirror 226 (optical path folding element) for making folded light path between an object and the five lenses; figures 7 & 10A; paragraphs [0086] & [0130)).
However, Shabtay fails to explicitly teach wherein each lens elements of the N lens elements comprises a respective front surface S2i-1- and a respective rear surface S2i, the lens element surfaces marked Sk where 1≤ k ≤ 2N, wherein each lens element surface Sk has a clear height value CH(Sk) and wherein clear height value CH(S1) of surface S1 is greater than a clear height value of each of surfaces S2 to S2N.
Regarding claims 2-22, these claims depend on an allowable base claim 1 and are therefore allowable for the reasons stated supra.


Conclusion

US 2015/0286033: teaches digital camera comprising more than three lens and an optical path folding element for providing a folded optical path, in which each of the lenses having different diameter (Fig. 1E).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EPHREM ZERU MEBRAHTU whose telephone number is (571)272-8386. The examiner can normally be reached 10 am -6 pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EPHREM Z MEBRAHTU/Examiner, Art Unit 2872